                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOSHUA BELLA,

                               Plaintiff,
         v.
                                                                     OPINION and ORDER
 JEFFERY MANLOVE, CHERYL JEAN-PIERRE,
                                                                          18-cv-870-jdp
 EMILY STATEMULLER, DONNAL LARSON,
 NANCY WHITE, and CRYSTAL MARCHANT,

                               Defendants.


       Plaintiff Joshua Bella, appearing pro se, is a prisoner at Waupun Correctional

Institution. He alleges that defendants, medical personnel at WCI, failed to adequately treat

him for Ehlers-Danlos syndrome, a rare genetic disorder.

       Defendants have filed a motion to transfer the case to the United States District Court

for the Eastern District of Wisconsin. Dkt. 18. Under 28 U.S.C. § 1404(a), a court may transfer

a case to another district where the action may have been brought if transfer serves the

convenience of the parties and witnesses and will promote the interest of justice. See Coffey v.

Van Dorn Iron Works, 796 F.2d 217, 219–20 (7th Cir. 1986). “The statute permits a ‘flexible

and individualized analysis.’” Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 978 (7th Cir. 2010) (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)).

Defendants bear the burden of establishing that the proposed new venue is clearly more

convenient. Coffey, 796 F.2d at 219. I conclude that transfer to the Eastern District is proper,

and I will grant the motion.

       The convenience inquiry “generally” focuses on “the availability of and access to

witnesses, and each party’s access to and distance from resources in each forum.” Research
Automation, 626 F.3d at 978. Defendants contend that transfer to the Eastern District, where

WCI is located, is more convenient for the parties and witnesses because the events at issue

occurred there, plaintiff and most defendants reside there, and most potential witnesses—WCI

employees—likely reside there.

       Bella opposes the motion and says that the parole review committee recently approved

him for transfer to medium security. He says that after transfer, he will reside in the Western

District. But there are medium-security prisons in both districts, and Bella does not specify

which one he will be transferred to. And even if Bella is transferred to a prison in the Western

District, the defendants and witnesses will still be in the Eastern District. I note, however, that

WCI is approximately the same distance from the Western District courthouse as it is from

the Eastern District courthouse.

       The second part of my analysis is the interest-of-justice inquiry. It “relates to the

efficient administration of the court system” and focuses on “factors including docket

congestion and likely speed to trial in the transferor and potential transferee forums, each

court’s relative familiarity with the relevant law, the respective desirability of resolving

controversies in each locale, and the relationship of each community to the controversy.”

Research Automation, 626 F.3d at 978. “The interest of justice may be determinative, warranting

transfer or its denial even where the convenience of the parties and witnesses points toward

the opposite result.” Id.

       The interests of justice weigh in favor of transfer. Bella previously litigated another case

in the Eastern District that, like this case, asserted claims against WCI staff for failing to treat

his Ehlers-Danlos syndrome. See Bella v. Meli, No. 16-cv-1134-LA (E.D. Wis. Aug. 23, 2016).

That case is currently on appeal. See Bella v. Melli, No. 18-2478 (7th Cir.). So the Eastern


                                                 2
District is already familiar with the factual background of Bella’s case. At the same time, his

case has barely progressed in this court. Defendants filed their motion to transfer on the same

day as their answer. There has not yet been a scheduling conference and there are no pending

motions, so transferring the case will not throw a wrench in the proceedings.1

       Bella says that chose to file in the Western District because the Eastern District treated

him unfairly during his last case. “The plaintiff’s choice of forum is usually given substantial

weight,” but it “is given less deference ‘when another forum has a stronger relationship to the

dispute.’” Almond v. Pollard, No. 09-cv-335, 2010 WL 2024099, at *2 (W.D. Wis. May 18,

2010) (quoting Amorose v. C.H. Robinson Worldwide, Inc., 521 F. Supp. 2d 731, 735 (N.D. Ill.

2007)). And in this case, the Eastern District (where the events took place and the witnesses

are located) has a stronger relationship to the dispute. Bella may have lost his previous case,

but he cites no evidence that the judges of the Eastern District are biased against him. This is

not a reason to deny the transfer.

       I conclude that the Eastern District is more convenient forum and that transfer

promotes the interests of justice, I will grant defendants’ motion.




1
 Bella had a pending motion for assistance in recruiting counsel when defendants filed their
motion for transfer, Dkt. 9, but I denied the motion because I concluded that Bella had not
shown his case was so difficult he could not litigate it himself. Dkt. 19.


                                               3
                                            ORDER

       IT IS ORDERED that defendants’ motion for change of venue, Dkt. 18, is GRANTED.

This case is transferred to the United States District Court for the Eastern District of Wisconsin

under 28 U.S.C. § 1404(a).

       Entered March 5, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                4
